Order filed, January 26, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00313-CR
                                 ____________

                        SAYANTAN GHOSE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-2032


                                     ORDER

      Pursuant to our order of November 5, 2020, the trial court conducted a
hearing November 30, 2020, on appellant’s request to appoint new appellate
counsel. On December 4, 2020, a supplemental clerk’s record was filed. The
reporter’s record of the hearing was due December 7, 2020. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Connie Chan, the official court reporter, to file the record of the
hearing held November 30, 2020, within 10 days of the date of this order.


                                 PER CURIAM


Panel Consists of Justices Chief Justice Christopher and Justices Jewell and
Poissant.